NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                   NOV 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: SATYA DEVI JAGAR,                        No.    17-60048

                   Debtor,                      BAP No. 15-1251

------------------------------
                                                MEMORANDUM*
EUGENE SCHNEIDER,

                   Appellant,

  v.

SATYA DEVI JAGAR,

                   Appellee.

                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Kurtz, Brand, and Spraker, Bankruptcy Judges, Presiding

                         Argued and Submitted October 15, 2018
                               San Francisco, California

Before: THOMAS, Chief Judge, KLEINFELD, Circuit Judge, and WU,** District
Judge.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable George H. Wu, United States District Judge for the
Central District of California, sitting by designation.
      Eugene Schneider appeals from the Bankruptcy Appellate Panel’s judgment

affirming the bankruptcy court’s order granting – and subsequent judgment

resulting from – a Federal Rule of Bankruptcy Procedure 7052 motion brought by

Satya Devi Jagar at the close of Schneider’s case in a bench trial of Schneider’s

adversary action against Jagar in connection with her Chapter 7 bankruptcy

petition. We have jurisdiction under 28 U.S.C. § 158(d)(1), and affirm.

      In his adversary action, Schneider brought claims for relief under 11 U.S.C.

§§ 523(a)(2)(A) and 727. The action was pointedly not a proceeding to determine

the enforceability (outside of a bankruptcy context) of Jagar’s contractual

obligations to Schneider, her attorney. Instead, the bankruptcy court correctly

determined that, for Schneider to prevail on his Section 523(a)(2)(A) claim, he

must demonstrate, among other things, an intent on Jagar’s part to deceive

Schneider, under a preponderance of the evidence standard. See Gugliuzza v. Fed.

Trade Comm’n (In re Gugliuzza), 852 F.3d 884, 888 (9th Cir. 2017); Ghomeshi v.

Sabban (In re Sabban), 600 F.3d 1219, 1222 (9th Cir. 2010). It also correctly

determined that, for Schneider to prevail on his Section 727(a)(4)(A) claim, he

would have to demonstrate (again, by a preponderance of the evidence), among

other things, that Jagar made a false oath fraudulently, i.e. with the intent and

purpose of deceiving her creditors. See Retz v. Samson (In re Retz), 606 F.3d

1189, 1197-99 (9th Cir. 2010).


                                           2                                    17-60048
      Having determined, under a de novo standard, that the bankruptcy court

correctly set forth the law relating to Schneider’s claims, this Court reviews the

bankruptcy court’s factual findings for clear error. See Hanf v. Summers (In re

Summers), 332 F.3d 1240, 1242 (9th Cir. 2003); see also Fed. R. Bankr. P. 7052;

Fed. R. Civ. P. 52(a)(6). Under the prevailing explanation of that standard of

review, see, e.g., United States v. Perkins, 850 F.3d 1109, 1115 (9th Cir. 2017),

and having considered the limited evidence that Schneider presented to the

bankruptcy court, we cannot conclude that the bankruptcy court clearly erred with

respect to its factual findings bearing on the aforementioned required elements, or

that it erred in any regard with respect to its analysis of Schneider’s Section

727(a)(5) claim. Without satisfaction of the required elements, Schneider’s claims

failed, and the bankruptcy court was warranted in entering judgment against him.

See Fed. R. Civ. P. 52(c). As such, we affirm the Bankruptcy Appellate Panel’s

judgment.1

      AFFIRMED.




1
     Jagar’s request in the last sentence of her brief − that Schneider’s appeal be
deemed frivolous − is denied. See Fed. R. App. P. 38.


                                           3                                      17-60048